Citation Nr: 0032729	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  96-25 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
injury to the right knee and back as a result of 
hospitalization.  

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




REMAND

The veteran had active duty from July 1967 to June 1970.

In the course of perfecting his appeal to the Board of 
Veterans' Appeals (Board), the veteran requested a RO hearing 
and a hearing before a traveling Member of the Board of 
Veterans' Appeals (Board).  An RO hearing was scheduled for 
June 1998.  However, the veteran's mother informed his 
representative that he was incarcerated in the County Jail 
and would not be able to attend the hearing.  His 
representative then requested that the hearing be postponed.  
A travel Board hearing was scheduled for October 1999, but 
again, the veteran's mother reported that the veteran was 
incarcerated in the County Jail.  The representative 
requested that the Board hearing be canceled.  

To clarify the veteran's desires regarding a hearing before a 
Member of the Board, the Board sent a letter to the veteran 
at his address of record requesting clarification as to 
whether he continues to desire a hearing.  In the letter, he 
was informed that if he did not respond within 30 days of the 
letter, it would be assumed that he still wanted a hearing 
before a member of the Board at the regional office and 
arrangements for such a hearing would be made.  Neither a 
response to this letter nor any other correspondence from the 
veteran regarding the previously-requested hearings has been 
received.

Because proceedings before the Board are non-adversarial in 
nature, the VA is required by statute and case law to assist 
the veteran in developing facts pertinent to his claim, 
including affording him with a hearing if he so desires.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 20.700 (1999).  
He has a right to a hearing on appeal before a Member of the 
Board for the purpose of presenting argument and testimony 
relevant and material to the issues on appeal.  

Thus, to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule a hearing before a 
traveling Member of the Board.  The 
veteran should be advised of the hearing 
schedule and scheduled for a hearing, 
that, to the extent possible, 
accommodates any request he may have 
regarding time or date of appearance.  
All communications with the veteran 
regarding the scheduling of the Travel 
Board hearing should be documented in the 
claims folder.  The veteran is hereby 
advised that his cooperation will be 
necessary to ensure that a mutually-
acceptable date for the hearing can be 
arranged.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


